                Case 2:19-cr-00229-WBS Document 46 Filed 07/21/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                   IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                               CASE NO. 2:19-CR-00229 WBS
12                                 Plaintiff,                STIPULATION REGARDING EXCLUDABLE
                                                             TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                              FINDINGS AND ORDER
14   DEBORAH FRANCES LAUGHLIN,                               DATE: July 26, 2021
                                                             TIME: 9:00 a.m.
15                                Defendant.                 COURT: Hon. William B. Shubb
16

17                                                 STIPULATION

18               Plaintiff United States of America, by and through its counsel of record, and defendant, by

19     and through defendant’s counsel of record, hereby stipulate as follows:

20         1.       By previous order, this matter was set for status on July 26, 2021.

21         2.       By this stipulation, defendant now moves to continue the status conference until August

22   30, 2021 at 9:00 a.m., and to exclude time between July 26, 2021, and August 30, 2021, under Local

23   Code T4.

24         3.       The parties agree and stipulate, and request that the Court find the following:

25                  a)      The government has represented that the discovery associated with this case

26         includes over 600 pages of Bates labeled documents consisting of among other things

27         investigative reports, FEMA records, documents obtained from third parties, and audio

28         recordings of statements made by the defendant. All of this discovery has been either produced


      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00229-WBS Document 46 Filed 07/21/21 Page 2 of 3


 1        directly to counsel and/or made available for inspection and copying. Some of this discovery is

 2        subject to a protective order, and therefore, can only be reviewed by defendant in the presence of

 3        a member of the defense team.

 4               b)      Defense counsel requires additional time to meet with the defendant in person to

 5        review discovery, discuss potential defenses and resolutions and to otherwise prepare for trial.

 6        Since mid-June the defendant has been admitted to the hospital on three occasions, with each

 7        admission lasting several days. Consequently, defense counsel has been unable to meet with the

 8        defendant as planned. Defense counsel has provided the government with medical records

 9        confirming these hospital stays.

10               c)      Counsel for defendant believes that failure to grant the above-requested

11        continuance would deny him the reasonable time necessary for effective preparation, taking into

12        account the exercise of due diligence.

13               d)      The government does not object to the continuance.

14               e)      Based on the above-stated findings, the ends of justice served by continuing the

15        case as requested outweigh the interest of the public and the defendant in a trial within the

16        original date prescribed by the Speedy Trial Act.

17               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

18        et seq., within which trial must commence, the time period of July 26, 2021 to August 30, 2021,

19        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

20        because it results from a continuance granted by the Court at defendant’s request on the basis of

21        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

22        of the public and the defendant in a speedy trial.

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00229-WBS Document 46 Filed 07/21/21 Page 3 of 3


 1 ///

 2          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7
     Dated: July 20, 2021                                      PHILLIP A. TALBERT
 8                                                             Acting United States Attorney
 9
                                                               /s/ SHELLEY D. WEGER
10                                                             SHELLEY D. WEGER
                                                               Assistant United States Attorney
11

12

13 Dated: July 20, 2021                                        /s/ TIMOTHY ZINDEL (by Shelley
                                                               Weger as authorized on July 20,
                                                               2021)
14
                                                               TIMOTHY ZINDEL
15                                                             Counsel for Defendant
                                                               DEBORAH FRANCES LAUGHLIN
16

17

18
                                             FINDINGS AND ORDER
19
            IT IS SO FOUND AND ORDERED.
20
            Dated: July 21, 2021
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
